         Case 2:19-cv-02446-DDC-TJJ Document 1 Filed 08/02/19 Page 1 of 5




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS
                                                                                       FILED
                                                                                           AUG 0 2 2019
 Z• TQNTAE                vJoMtttJL...                   )
                                                                                      TIMOTHY M. 0 llRIEN CLCRK
                                                         )
                                                                                      By    ~               Deputy

                                                         )

       (Enter above the full name of Plaintiff(s))       )
                                                         )
vs.                                                      )
                                                         )
tJNtBEO 6DVET2NM£Nr oE """(JJVNr/ /ILC-11....            )     Case Number:): /q ~ lV - J        ~ ~-TJ j
                                                                                                 '-/L/tf,
Name                                                     )              (To be assigned by Clerk)
                                                         )
'101 N rt+n      St                                      )
Street and number                                        )
                                                         )
                              lOlO/Q/                    )
City              State       Zip Code                   )

(Enter above the full name and address of
Defendant in this action - list the name and address
of any additional Defendants on the back side of
this sheet.)

                       EMPLOYMENT DISCRIMINATION COMPLAINT

1.       This employment discrimination lawsuit is based on (check only those that apply):

          lY1    Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq.,
                 for employment discrimination on the basis ofrace, color, religion, gender, or
                 national origin.
                 NOTE: In order to bring suit in federal district court under Title VII, you mustfirst
                 obtain a right-to-sue letter from the Equal Employment Opportunity Commission.

         Q       Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621, et
                 seq., for employment discrimination on the basis of age (age 40 or older).
                 NOTE: In order to bring suit in federal district court under the Age Discrimination
                 in Employment Act, you must first file charges with the Equal Employment
                 Opportunity Commission.

          I I    American with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101, et seq.,
                 for employment discrimination on the basis of disability.
                 NOTE: In order to bring suit in federal district court under the American with

                                                     1
     Case 2:19-cv-02446-DDC-TJJ Document 1 Filed 08/02/19 Page 2 of 5




              Disabilities Act, you must first obtain a right-to-sue letter from the Equal
              Employment Opportunity Commission.

      D       Other (Describe)




2.   If you are claiming that the discriminatory conduct occurred at a different location than the
     address provided for Defendant, please provide the following information:


     (Street Address) (City/County) (State) (Zip Code)

3.   When did the discrimination occur? Please give the date or time period:




                           ADMINISTRATIVE PROCEDURES

4.   Did you file a charge of discrimination against Defendant(s) with the Kansas State
     Division of Human Rights or the Kansas State Commission on Human Rights?

      ~Yes           Date filed:   /JprLI 2D16
      D     No

5.   Did you file a charge of discrimination against Defendant(s) with the Equal Employment
     Opportunity Commission or other federal agency?

      l3ZJ' Yes      Date filed:   JaNt./IJILL/ 21)/q
      0No

6.   1V'f   you recei:red a Notice of Right-to-Sue Letter?
            Yes D No
     --
     If yes, please attach a copy of the letter to this complaint.

7.   If you are claiming age discrimination, check one of the following:

     c==J 60 days or more have passed since I filed my charge of age discrimination with the
     ~Employment Opportunity Commission.
     ___ fewer than 60 days have passed since I filed my charge of age discrimination with
     L_J

                                                2
      Case 2:19-cv-02446-DDC-TJJ Document 1 Filed 08/02/19 Page 3 of 5




        the Equal Employment Opportunity Commission

                                         NATURE OF THE CASE
8.      The conduct complained of in this lawsuit involves (check only those that apply):
        D failure to hire me
        D termination of my employment
        D failure to promote me

        i
             failure to accommodate my disability
             terms and conditions of my employment differ from those of similar employees
        ~retaliation
        ~     harassment
        D     reduction in wages
        1l".J other conduct (specify):
          hosf1Je     t<.){)r/)..   .environment-




       Did you complain about this same conduct in your charge of discrimination?

         0     Yes       l_J        No

9.     I believe that I was discriminated against because of (check all that apply):

        !Y1'
           my race or color, which is AJ'rtat1rl AtnE12.JCffN
        D  my religion, which is _ _ _ _ _ _ _ _ _ __
       _D_ my national origin, which is                        L
       -~-my gender, which is D         m-al-:--e-;-...l'....
                                                          S2]
                                                            _"'1f--:--fi:--em_a_le_ _ __
       D my disability or perceived disability, which is _ _ _ _ _ _ _ _ _ _ __
       D my age (my birth year is: ---------~
       D other: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       l-@1'ou state the same reason(s) in your charge of discrimination?
             Yes      _D__No

10.    State here, as briefly and clearly as possible, the essential facts of your claim. Describe
       specifically the conduct that you believe is discriminatory and describe how each
       defendant is involved in the conduct. Take time to organize your statement; you may use
       numbered paragraphs if you find it helpful. It is not necessary to make legal arguments, or
       to cite cases or statutes.

       d..n .JornJl.'lnJ Z.ori nod1S~1p11'1€. teas 1ss1wd fo a u:h1fe ma/.e. /?or an        t..n{}nchDn



                                                 3
       Case 2:19-cv-02446-DDC-TJJ Document 1 Filed 08/02/19 Page 4 of 5




       •JMutlr'=f .;}_oJf,: clts~t.p4rud .Por D~t'.. 17 ln(!td.ear r~~ctSSIV.f a.nd

        r~ta..lta.lor'{ w na.fure). ThRo mot!PRd anc/ nd1(1uJ./!d bJI (Jy, u£ lb
                                                                                      '
        (Attach additional sheets as necessary).

11.    The acts set forth in paragraph 10 ofthis complaint:
        D are still being committed by Defendant.
       _D_ are no longer being committed by Defendant.
       ~~=~may still be being committed by Defendant.

12.                                             Plaintiff:
         r:szJi   still works for Defendant
         D        no longer works for Defendant or was not hired

13.    If this is a disability-related claim, did Defendant deny a request for a reasonable
       accommodation?
         D     Yes       l_J No




                                      REQUEST FOR RELIEF

As relief from the allegations of discrimination as stated above, Plaintiff prays that the court grant
the follolinJ relief to Plaintiff: (check any and all that apply)
                Defendant be directed to employ Plaintiff
        ----i"'LJ~-Defendant be directed to re-employ Plaintiff
          LJ Defendant be directed to promote Plaintiff
          LJ Defendant be directed to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                                   4
         Case 2:19-cv-02446-DDC-TJJ Document 1 Filed 08/02/19 Page 5 of 5




            D      Injunctive relief (please explain):     ~~~~~~~~~~~~~~~-




         ___G2[_Monetary damages (please explain): CrOMtDna./ t"ltsftess, med btl/s, doroaqes
         -~-=====----'Costs and fees involved in litigating tills case acce.s!'ed t:JLj a JUr';f
            D As additional relief to make Plaintiff whole, Plaintiff
seeks:   C!.,Dmpensa.ton/ damaqes fon.s ISHznf                             and a 110 1Lo hie_
 under <Lh£ lS.ta+ufe.
and such other relief as may be appropriate, including attorney's fees, if applicable.



Signed this    _L day of        Aue Lt&:

                                                            Signature of Plaintiff
                                                            ?   1'T.0NT(3E        WdMAC/L
                                                            Name (Print or Type)
                                                            /229 N ']gjh c]Fg_Q
                                                            Address
                                                           ~~      d6 3    La l.{>11 z
                                                            City State Zip Code
                                                            q130Jo84'+5f
                                                            Telephone Number

                                    DESIGNATION OF PLACE OF TRIAL

Plaintiff designates { Owichita, RJ<ansas City, Oropeka}, Kansas as the 1 cation for the trial in
                             (Select One Location)
this matter.



                                     REQUEST FOR TRIAL BY JURY

Plaintiff requests trial by jury.    ~
                                     =Yes          o·
                                        (Select One)
                                                       _No
                                                            Si~~
                                                                       ~t
Dated:    'Qf'L/t[Dtq
(Rev. 10/15)


                                                       5
